IN THE SUPREME COURT OF THE STATE OF NEVADA


                RAYMOND GEAN PADILLA,                                      No. 83906
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                           FILED
                                  Respondent.
                                                                               JAN O 3 2022
                                                                              ELIZABETH A. BROWN
                                                                            CLEM OF ijPREME COURT
                                                                           BY  .

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from an "order denying motion to correct
                error of record by clerk" and an "order denying petitioner's motion for
                hearing on his petition for habeas corpus (post-conviction)." Eighth Judicial
                District Court; Clark County; Jasmin D. Lilly-Spells, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned district court orders, this court lacks jurisdiction to consider
                this appeal. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990)
                (explaining that court has jurisdiction only when statute or court rule
                provid.es for appeal). Accordingly, this court
                            ORDERS this appeal DISMISSED.'




                                                                      J.
                                         Cadish




                                                            Herndon

                     'Given this order, this court takes no action on the pro se motion for
SUPREME COURT
                appointment of counsel filed on December 29, 2021.
        OF
     NEVADA


40) 1947A

                                                                                       ,g-000.29
                 cc:   Hon. Jasmin D. Lilly-Spells, District Judge
                       Raymond Gean Padilla
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA

Oh 1947A VgatP